                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 SCOTTIE R. EDWARDS,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-155-JD-MGG

 JOYCE RHODES, WILLIAM MARTIN,
 and JOHN NALLY,

                     Defendants.

                                   OPINION AND ORDER

       Scottie R. Edwards, a prisoner without a lawyer, filed a motion asking the court

to reconsider its screening order (ECF 57). However, it would be pointless to reconsider

that order because it is no longer controlling this case. This case is stayed (ECF 60) and

the court is waiting for Edwards to file an amended complaint containing all of his

claims because he filed a document title “Amended Complaint” (ECF 59) attempting to

amend by interlineation which is not permitted. See N.D. Ind. L.R. 15-1(b)(2).

       Edwards needs to get a Prisoner Complaint (INND Rev. 8/16) form from his

prison law library. He needs to complete the form and include the names of all of the

defendants he is trying to sue. He needs to include all of the claims he is trying to bring

in this case. He needs to explain what each defendant did or did not do which makes

that individual defendant financially liable to him. He needs to state when each of these

acts or omissions occurred. After he files the amended complaint, the court will screen it

as required by 28 U.S.C. § 1915A.
For these reasons, the motion (ECF 61) is DENIED.

SO ORDERED on March 1, 2019

                                           /s/ JON E. DEGUILIO
                                       JUDGE
                                       UNITED STATES DISTRICT COURT




                                   2
